Appeal from an order of the Court of Claims, entered July 9, 1975, which granted the State’s motion to dismiss the claim for failure to state a cause of action. The Court of Claims properly dismissed the claim since there was no taking of claimant’s property either actual or de facto (City of Buffalo v Clement Co., 28 NY2d 241; Fisher v City of Syracuse, 46 AD2d 216). There is present no assertion of physical invasion or direct legal restraint by the State of the property’s use, and thus claimant is not entitled to be compensated for damages. Claimant’s allegation that she was informed by an employee of the Department of Transportation to remove her tenants would not constitute such a direct legal restraint. We find no merit in any additional grounds for reversal urged by the claimant. Order affirmed, without costs. Koreman, P. J., Greenblott, Main, Herlihy and Reynolds, JJ., concur.